Quinn, Chief Judge
(dissenting):
I am constrained to dissent for two reasons. First, in my opinion, the evidence supports a conclusion that the several acts were merely separate steps in a single scheme to cheat the Government and, therefore, properly chargeable and punishable as one offense. United States v Rosen, 9 USCMA 175, 177, 25 CMR 437. Secondly, assuming each act constitutes a separate offense, the specification alleges that the accused stole United States currency; manifestly, something of value, whatever the amount, is involved in each offense. The charge, therefore, should not be dismissed, but rather should be considered in the reassessment of the sentence.